COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-307-CV

IN RE BREITBURN ENERGY PARTNERS L.P.,                                RELATORS
BREITBURN OPERATING L.P., BREITBURN
GP, LLC, BREITBURN OPERATING GP,
LLC, RANDALL H. BREITENBACH, HALBERT
S. WASHBURN, GREGORY J. MORONEY,
AND CHARLES S. WEISS
                             ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        The court has considered Relators’ petition for writ of mandamus and

“Emergency Motion For Temporary Relief And Stay” and is of the opinion that

all relief should be denied. Accordingly, Relators’ petition for writ of mandamus

and emergency motion are denied.

        Relators shall pay all costs of this original proceeding, for which let

execution issue.

                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: September 14, 2009


   1
       … See Tex. R. App. P. 47.4.